Citation Nr: 1745777	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a total disability based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to December 1990 and from May 1992 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2015 the Board determined the issue of TDIU had not been raised by the record.  In a November 2015 Joint Motion for Remand (JMR) the Court determined the Board erred in its finding that the issue of TDIU was not raised by the record.  The Court ordered adjudication of the TDIU issue.  In April 2016 the Board remanded the claim for TDIU so that a Statement of the Case (SOC) could be provided to the Veteran.  In March 2017, the Board found there was sufficient evidence to refer the Veteran's TDIU claim to the Director of Compensation and Pension (C&P) for consideration on an extraschedular basis.  

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2014; the hearing transcript has been associated with the file and has been reviewed.  


FINDING OF FACT

The Veteran's service-connected disabilities do not cause unemployability.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).

Here, the Veteran had a combined rating of 60 percent from February 25, 2010 to August 31, 2011, including a 60 percent rating for his left knee disability; a 10 percent rating for thoracic spine and lumbar spine disability; and noncompensable ratings for residuals of right wrist fracture, appendectomy scar, and left index finger scar.  From August 31, 2011 to October 27, 2011 the Veteran had a combined rating of 40 percent.  From October 27, 2011 to July 30, 2015 the Veteran had a combined rating of 50 percent.  Therefore, he does not meet the schedular rating criteria prior to July 30, 2015.

As of July 30, 2015 the Veteran has a combined rating of 70 percent, including a 30 percent rating for his left knee disability; a 20 percent rating for right lower extremity radiculopathy; a 20 percent rating for left lower extremity radiculopathy; a 10 percent rating for thoracic spine and lumbar spine disability; a 10 percent rating for right knee strain; a 10 percent rating for right wrist fracture residuals; and noncompensable ratings for left index finger scar, appendectomy scar, and left knee scar.  With consideration of the bilateral factor, the Veteran thus meets the schedular criteria as of July 30, 2015.

In a March 2017 decision, the Board determined the Veteran's disabilities met the criteria for referral to the Director of VA's Compensation and Pension Service (Director of C&P) for the period prior to July 30, 2015.  In May 2017, the Director of C&P found entitlement to TDIU on an extraschedular basis for the period prior to July 30, 2015 was not warranted.  Because the Director of C&P adjudicated this question, the Board is now permitted to exercise jurisdiction over this issue.  Wages v. McDonald, 27 Vet. App. 233 (2015); See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The Board notes that it does so while placing no weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence. See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

VA regulations provide that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a) (2016).

On his October 2011 application for TDIU the Veteran reported he last worked full-time in April 2010 as a carpenter/plumber/mason, a job he had held since 1998.  He indicated that he stopped working due to his knees, carpal tunnel syndrome, and back disabilities.  He reported he underwent masonry training in 1973 and 1974 and had completed four years of high school.

At his April 2010 VA examination the Veteran reported he quit his job working as a carpenter because of stress placed on his knees when climbing up and down ladders and stairs, difficulty getting in and out of squatting and kneeling positions, and difficulty with heavy lifting of lumber and supplies.  The Veteran reported stiffening of his back when he stopped moving.  The examiner determined that the Veteran's knee condition impacted occupational activities by causing decreased mobility, problems with lifting, and decreased strength of the lower extremity.  The examiner did not note any specific impact of the Veteran's right wrist condition other than generally noting difficulty lifting over seventy pounds.

At his August 2011 Decision Review officer hearing, the Veteran cited difficulty doing tile work, which required him to be on his knees, difficulty carrying sheetrock or other heavy materials, and difficulty going up and down ladders for fear of falling, as impairment caused by his knee disability that prompted him to leave his job.

In August 2011 the Veteran had another VA examination of his knees.  The examiner noted that the residuals of the knee replacement surgery included intermediate degrees of residual weakness, pain, or limitation of motion.  The Veteran reported that due to his knee disability he is less confident on ladders and scaffolding.  He feels he is at risk for falls due to limited flexion on his left knee.  He stated that he can no longer work on his knees or squat.  The examiner noted that the Veteran has worked in construction his entire life and that his knee condition would impact his ability to work for the above discussed reasons.

A March 20, 2012 VA treatment record indicates that the Veteran reported "recently" resuming work in maintenance.

In May 2012 a VA examiner indicated that the Veteran's service-connected right wrist, left knee, and back disabilities would limit the Veteran to lifting no more than 100 pounds and walking no more than four miles at a time.

The Veteran underwent another VA examination in February 2013, at which time he reported he had returned to work due to financial stress, but reported he has constant pain from working.  He reported constant right knee pain made worse with climbing ladders or stairs, wearing heavy steel toed shoes, heavy lifting, and bending.  He reported his knee buckles sometimes but he has not fallen.  During a flare-up he reported he has to avoid weight bearing for 30 minutes.  With regard to his wrist, the Veteran told the VA examiner that his only symptom is intermittent stiffness in bad weather that he resolves by moving his wrist around.  He denied any limitation in activity as a result of his wrist disability.

At his August 2014 Board hearing the Veteran testified that he has to compensate for his service-connected knee disabilities at work.  For example, he stated that his knee flexion is limited and when he is unable to get on his knees to work he has to lie on his stomach to get his job done.  He stated that when he goes up stairs he has to throw his hip outward to get his leg up.  He stated that he has to pay attention when walking otherwise he will tumble over small objects four or five inches off the ground because he can't raise his leg high enough to get over them.  He stated that every three or four months his knees will "pop loose" which causes him to stumble but has not resulted in his falling.  He explained that if he lays down to work he has to grab ahold of an object to pull himself up because he can't otherwise just jump back up.  After work the Veteran said he will sit down in a chair and he'll stiffen up.  The Veteran said he works through the pain because he has to.  He described his service-connected disabilities as a "hindrance" of his work, but stated that he can still do the work.

At his May 2016 VA examination the Veteran reported continued employment since 2012 in the maintenance/carpentry field.  He reported difficulty with laying down floor tiles and difficulty climbing ladders, the same problems he reported he had when he was working prior to 2010.

The Board has considered all of the evidence, including the Veteran's own statements, but finds that TDIU is not warranted.

The evidence reflects that the Veteran returned to employment in 2012 for the same employer he had worked for before quitting in 2010.  He has not indicated that the employment is anything less than full-time or would otherwise represent marginal employment.  The Veteran himself testified at his Board hearing that his service-connected disabilities, specifically his knee problems, are a hindrance but that he is still able to do his work.  Thus, the Board cannot find that the Veteran's service-connected disabilities rendered him unemployable as of his return to work in 2012 as he has been actually employed since that time.  The Board acknowledges the difficulties the Veteran faces due to his service-connected disabilities, particularly including having to modify his positioning due to his knee disabilities.  However, to the Veteran's credit, he has shown that he has been able to maintain gainful employment prior to 2010 and since 2012 even with his service-connected disabilities.

The Board further acknowledges that the Veteran was not employed for a period of about two years between April 2010 and early 2012.  The Veteran has testified that he stopped working due to difficulties caused by his service-connected disabilities.  However, the evidence does not reflect, and the Veteran has not contended, that his service-connected disabilities were of increased severity or caused some additional functional loss during that period versus the period prior to April 2010 or after early 2012 when he was working.  For example, during the period the Veteran was unemployed, on range of motion testing at his April 2010 VA examination the Veteran had left knee flexion to 100 degrees, and at his August 2011 VA examination he had flexion to 80 degrees.  After he returned to work, the Veteran's left knee flexion was measured to 85 degrees in May 2012, 77 degrees in February 2013, 70 degrees in October 2014, and 95 degrees in May 2016.  Thus, the evidence would suggest that his disabilities, which do not currently preclude his employment, would not have precluded his employment between 2010 and 2012 either.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish entitlement to TDIU.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).
   
Based on the forgoing, the Board finds that a preponderance of the evidence is against entitlement to TDIU for any part of the period on appeal.

Finally, the Board finds that the VA's duties to notify and assist have been met.  A letter complying with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) was sent in April 2012.

The undersigned VLJ who conducted the October 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans' Commission.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran has undergone multiple VA examinations of his multiple service-connected disabilities.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).









ORDER

Entitlement to TDIU is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


